TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 19, 2019



                                     NO. 03-19-00288-CR


                              Ronald Andrew Kempel, Appellant

                                                v.

                                 The State of Texas, Appellee




        APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
                 AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgments of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgments of conviction. Therefore, the Court affirms the trial court’s judgments of

conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.